J-A09009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ABDUL PORTER                               :
                                               :
                       Appellant               :   No. 1729 EDA 2021

          Appeal from the Judgment of Sentence Entered July 19, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0005535-2019


BEFORE:      NICHOLS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY NICHOLS, J.:                                 FILED JUNE 7, 2022

        Appellant Abdul Porter appeals from the judgment of sentence imposed

following his convictions for illegally possessing a firearm, carrying a firearm

without a license, and carrying a firearm on public streets in Philadelphia.1

Appellant argues that there was insufficient evidence to prove that he

possessed a firearm. We affirm.

        The trial court set forth the facts underlying this matter as follows:

        Officer [Joshua] Brooks testified that on May 21, 2019, at
        approximately 1:00 pm, he was patrolling the area of 2100 North
        Woodstock Street in Philadelphia, Pennsylvania, to execute an
        arrest warrant on Appellant for attempted murder and aggravated
        assault. In that area, Officer Brooks encountered Appellant, who
        immediately ran upon seeing the officer’s patrol car. Officer
        Brooks gave chase and saw Appellant holding his cell phone in his
        left hand, while holding another object in his waistband with his
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 6105(a)(1), 6106(a)(1), and 6108, respectively.
J-A09009-22


        right hand. During the pursuit, Officer Brooks’ attention was
        diverted for a split second when his partner tripped over a branch,
        but he eventually apprehended Appellant behind a vehicle on the
        ground of Woodstock Street.

        Officer Brooks searched Appellant’s body for a firearm, but he was
        unable to immediately search the surrounding area because a man
        began screaming at him and his partner. Officer Brooks therefore
        placed Appellant in his patrol car and awaited the arrival of
        additional officers. After backup officers arrived, Officer Brooks
        and Officer [Curtis] Hill found the firearm laying on the ground
        where Appellant was arrested. The vehicle that was parked where
        Appellant was arrested was no longer there, making the firearm
        clearly visible.

        The Commonwealth also presented the testimony of Officer Hill,
        who assisted Officer Brooks in searching the area of Appellant’s
        apprehension. Upon arriving on the scene, Officer Hill parked his
        vehicle and went to discuss with the other officers the plan for
        executing the search. When he returned to his vehicle, Officer Hill
        noticed that the car parked in front of him was no longer there
        and that a gun was laying in the middle of the street. Officer Hill
        called over Officer Brooks to recover the firearm and place it on a
        Philadelphia property receipt.

Trial Ct. Op., 9/28/21, at 2-3 (citations omitted).

        Following a bench trial on May 13, 2021, the court found Appellant guilty

of illegally possessing a firearm, carrying a firearm without a license, and

carrying a firearm on public streets in Philadelphia.       The court acquitted

Appellant of possession of a firearm with an altered serial number. 2 On July

19, 2021, the court sentenced Appellant to an aggregate term of three and a

half to seven years of incarceration, followed by three years of reporting

probation.


____________________________________________


2   18 Pa.C.S. § 6110.2(a).

                                           -2-
J-A09009-22



      Appellant timely filed a notice of appeal and a court-ordered Pa.R.A.P.

1925(b) statement. The trial court issued a Rule 1925(a) opinion addressing

Appellant’s claims.

      On appeal, Appellant presents a single issue for our review:

      Did not the trial court convict [A]ppellant of three firearms
      offenses on insufficient evidence where the Commonwealth’s case
      was based entirely on circumstantial evidence that was merely
      consistent with guilt, and [the court] disregarded undisputed
      Commonwealth evidence that gave rise to reasonable inferences
      of innocence?

Appellant’s Brief at 3.

      Appellant argues that the Commonwealth failed to prove that he

constructively possessed the firearm recovered by police. Appellant’s Brief at

11. In support, Appellant argues that there were alternative explanations for

the facts that were used to establish constructive possession. Id. at 13. For

example, he argues that he ran from police due to outstanding warrants, not

because he had a firearm. Id. at 13-14. Second, Appellant claims that he

grabbed his waistband solely to prevent his pants falling as he ran. Id. at 10-

11. Third, Appellant argues that he did not have sufficient time to discard the

firearm.   Id. at 13-14.   Finally, Appellant contends that in the forty-five

minutes it took officers to recover the firearm, an unknown person could have

placed the gun beneath the car where it was found. Id. Therefore, Appellant

argues that because the evidence gives rise to reasonable inferences of both

guilt and innocence, the Commonwealth did not meet its burden of proving

him guilty beyond a reasonable doubt. Id. at 14 (citing Commonwealth v.

                                     -3-
J-A09009-22



Davis, 458 A.2d 248, 250 (Pa. Super. 1983) (concluding that there was

insufficient evidence to establish that the defendant participated in a

conspiracy because “the evidence and reasonable inferences [were] equally

consistent with innocence”)).

      In reviewing a challenge to the sufficiency of the evidence, our standard

of review is as follows:

      Because a determination of evidentiary sufficiency presents a
      question of law, our standard of review is de novo and our scope
      of review is plenary. In reviewing the sufficiency of the evidence,
      we must determine whether the evidence admitted at trial and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, were sufficient
      to prove every element of the offense beyond a reasonable doubt.
      [T]he facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. It is within the
      province of the fact-finder to determine the weight to be accorded
      to each witness’s testimony and to believe all, part, or none of the
      evidence. The Commonwealth may sustain its burden of proving
      every element of the crime by means of wholly circumstantial
      evidence. Moreover, as an appellate court, we may not re-weigh
      the evidence and substitute our judgment for that of the fact-
      finder.

Commonwealth v. Palmer, 192 A.3d 85, 89 (Pa. Super. 2018) (citation

omitted).

      Appellant was charged with a number of VUFA offenses, all of which

required the Commonwealth to prove that he possessed a firearm. See 18

Pa.C.S. §§ 6105(a)(1), 6106(a)(1), and 6108, respectively. Possession can

be established “by proving actual possession, constructive possession, or joint

constructive possession.” Commonwealth v. Parrish, 191 A.3d 31, 36 (Pa.

Super. 2018) (citation omitted).    “Constructive possession is an inference

                                     -4-
J-A09009-22



arising from a set of facts that possession of the contraband was more likely

than not.” Commonwealth v. McClellan, 178 A.3d 874, 878 (Pa. Super.

2018) (citation omitted).

     This Court has explained:

     Where a defendant is not in actual possession of the prohibited
     items, the Commonwealth must establish that the defendant had
     constructive possession to support the conviction. Constructive
     possession is a legal fiction, a pragmatic construct to deal with the
     realities of criminal law enforcement.           We have defined
     constructive possession as conscious dominion, meaning that the
     defendant has the power to control the contraband and the intent
     to exercise that control. To aid application, we have held that
     constructive possession may be established by the totality of the
     circumstances.

     It is well established that, as with any other element of a crime,
     constructive possession may be proven by circumstantial
     evidence. In other words, the Commonwealth must establish
     facts from which the trier of fact can reasonably infer that the
     defendant exercised dominion and control over the contraband at
     issue.

Parrish, 191 A.3d at 36-37 (citations omitted and formatting altered).

     Here, the trial court addressed Appellant’s claim as follows:

     [T]he testimony of both Officer Brooks and Officer Hill established
     that Appellant possessed the firearm recovered at the scene of his
     arrest. Considering the totality of the circumstances, it can be
     inferred that Appellant had the requisite intent and ability to
     exercise control over the firearm before he discarded it. Officer
     Brooks testified that Appellant immediately ran after seeing his
     police vehicle. During the subsequent pursuit, Officer Brooks
     observed Appellant holding his waistband with his right hand and
     grabbing on to something. Officer Brooks testified that his
     attention was diverted from Appellant when his partner tripped,
     giving Appellant a reasonable time to discard his firearm under
     the vehicle before he was apprehended. Police officers were then
     stationed in the surrounding area where Appellant fled and was


                                     -5-
J-A09009-22


      arrested to conduct a search for a firearm. Thereafter, a firearm
      was recovered on the street where Appellant was arrested after a
      vehicle that was parked there moved.

Trial Ct. Op. at 5 (citations omitted).

      Based on our review of the record, and viewing the evidence in the light

most favorable to the Commonwealth as verdict winner, we find no error in

the trial court’s conclusions. See Palmer, 192 A.3d at 89.

      As noted by the trial court, Officer Brooks testified that he saw Appellant

flee from police while “holding something in [his waistband]” and that, based

on “the way the way [Appellant] was running [and] holding his waistband,”

Officer Brooks believed that Appellant had a gun. N.T. Trial, 5/13/21, at 11,

16. See, e.g., Commonwealth v. Hudson, 955 A.2d 1031, 1036-37 (Pa.

Super. 2008) (finding that flight or concealment is admissible to show

consciousness of guilt).    Further, it is reasonable to infer that Appellant

discarded the weapon when Officer Brooks looked away from Appellant during

the pursuit. N.T. Trial, 5/13/21, at 13. Although Officer Brooks did not block

off the street to prevent people from entering the search area, there were

police officers “up and down the street” during the search. Id. at 17. Finally,

the firearm was “recovered on the street where Appellant was arrested.” Trial

Ct. Op. at 5.

      When viewed together, these factors are sufficient to establish that

Appellant constructively possessed the firearm that was recovered from the

scene following his arrest. See Parrish, 191 A.3d at 36-37; McClellan, 178




                                      -6-
J-A09009-22



A.3d at 878. Therefore, Appellant is not entitled to relief. Accordingly, we

affirm.

      Moreover, to the extent that Appellant attempts to argue an alternate

theory of the facts presented at trial, his claim goes to the weight, rather than

the sufficiency, of the evidence. See, e.g., Commonwealth v. Widmer, 744

A.2d 745, 751-52 (Pa. 2000). Appellant did not challenge the weight of the

evidence at sentencing or in a post sentence motion, and he did not include

this issue in his Rule 1925(b) statement. Therefore, Appellant waived any

challenge to the weight of the evidence. See Commonwealth v. Griffin, 65

A.3d 932, 938 (Pa. Super. 2013) (stating that weight of the evidence claim

was “waived for failure to present claim in the lower court, either orally or in

writing before sentencing or in a post-sentence motion, and failure to present

argument in court-ordered statement, pursuant to Pa.R.Crim.P. 607;

Pa.R.A.P. 1925(b)(4)(vii)” (citation omitted)).    Therefore, Appellant is not

entitled to relief on that claim.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/7/2022

                                      -7-